Title: To George Washington from William Smallwood, 6 April 1784
From: Smallwood, William
To: Washington, George



Dr Sir,
Mattawoman [Md.] April 6th 1784

Commodore Brook  who will address this acquaints me that you desired him to request me to inform you of the Circumstances of Mr Stromats taking out a Warrant to affect Vacancy contiguous to your Lands on this Side the Patowmack —I know very little of the Situation and Courses of your Lands or the adjoining Vacancy—but since Stromat took out his Warrant I have understood from Mr Dunnington the present Tenant who is an orderly honest Man, that there is some Vacancy.
Mr Stromat also Obtained a Warrant for Vacancy adjoining my Land below yours, which joined his & which I had also made Application for before our Land Office opened—but Stromat made a prior Application for the same, upon which I waved mine—he has since promised to let me have such part of this Vacancy as his convenient to mine, and retain the Residue

which may lye most convenient to his own Land—sometime before this, he made Application for the Courses of my Land adjoining yours and his, which I let him have—and afterwards he applied to me to get him the Courses of yours and other Lands from Annapolis, that he might also discover the Vacancy contiguous thereto, for which he informed me he had procured Warrants, which I then refused, and dissuaded him from executing them, & told him that I had understood he had taken possession of part of your Land under an Idea that the Courses of his own included it and yours left it out—which I urged he ought to have been very certain of, before he had taken such a Step, but he seemed very clear in the Matter, and Mr Dunnington informed me that he had understood that Stromats Father always claimed it—and that Majr Adams’s Father applied to him to rent it.
Stromat urged that if he had not taken out a Warrant some other Person might have done it—and that if I wou’d not get him the Courses of those Lands when I went to Annapolis that he coud readily get them—I then signified that as he seemed intent upon the Matter, that he ought to let you and the others have upon the Office Terms such parts of the Vacancy as lay convenient to your Lands, which he agreed to—except with Respect to Mr Samuel Moore, who had never cleared out his Land—afterwards he wrote to me at Annapolis for those Courses, which I obtained for him, urging when I delivered them, again what is above recited—which he promised to comply with.
Mr Stromat by a private Survey has run out the Lands since he got the Courses, and your Lands include that part or most of it which he had taken possession of, and settled a Tenant on, who he immediately removed—this I lately had from Information, and believe it to be fact—If he shou’d execute his Warrants by the County Surveyor, before I go to Philadelphia, I will endeavor to inform myself, and let you know how it affects your Lands.
I have received Answers to my Letters respecting the meeting of the Cincinnati in Philadelphia from Governor Paca and Colo. Ramsey (but none from Genl Williams whose punctual attendance you may depend on).

Accept and present my most respectful Compliments to Mrs Washington and believe me to remain with high Consideration and Regard Your most Obedt Hble Sert

W. Smallwood

